Citation Nr: 1016662	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-16 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a bilateral 
hearing loss condition currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Witness and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran submitted a claim for service connection for 
tinnitus and an increased rating for his service-connected 
bilateral hearing loss condition in September 2006.  In a 
December 2006 rating decision, the RO denied service 
connection for tinnitus and increased the evaluation for the 
Veteran's hearing loss disability, from 10 percent to 30 
percent; effective from September 29, 2006.  The Veteran 
submitted a Notice of Disagreement with the rating decision.  
The RO issued a Statement of the Case in June 2007; however, 
the Veteran withdrew both issues on his subsequent VA Form 9, 
Substantive Appeal.  As a result, both issues were considered 
withdrawn.

In September 2007, the Veteran submitted a new claim for an 
increased rating for his service-connected bilateral hearing 
loss condition, evaluated as 30 percent disabling.  In an 
October 2007 rating decision, RO denied an increased rating.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2010.  A transcript of the 
hearing is of record.  Following the hearing, additional 
evidence was incorporated into the claims file.  The Veteran 
has waived initial RO review and consideration of the new 
evidence.  See 38 C.F.R. § 20.1304 (2009).  However, as 
additional development is warranted, the RO will also have an 
opportunity to consider the evidence on remand.  

The Veteran was initially represented by a private attorney 
in his claim for disability benefits.  In November 2009, the 
Veteran submitted a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in which 
he appointed The American Legion as his new representative.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-
connected bilateral hearing loss condition which is currently 
rated as 30 percent disabling.

The Veteran's hearing acuity was evaluated during VA 
audiology examinations conducted in April 2008 and December 
2008.  At the hearing held before the undersigned, the 
Veteran testified that the VA examination conducted in 
December 2008 was inadequate.  He alleged that the VA 
examiner failed to provide an unbiased examination because 
his hearing acuity was not determined without the use of his 
hearing aids and because he was not placed in a sound 
isolated booth for testing.

VA's hearing examination worksheet provides that an 
examination of hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (specifically, the Maryland CNC 
recording) and a pure tone audiometry test in a sound 
isolated booth that meets American National Standards 
Institute standards (ANSI S3.1. 1991) for ambient noise.  The 
examination will be conducted without the use of hearing 
aids.  See also, 38 C.F.R. § 4.85.  Also, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  

In reviewing the April 2008 examination report, the Board 
notes that the VA examiner failed to specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss disability.  
Based upon the evidence of record, another VA examination of 
the Veteran is warranted.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the 
Veteran for a VA audiological 
examination to assess the nature and 
severity of his service-connected 
hearing loss disability.  The 
examination should be scheduled at a 
facility near the Veteran's home, to 
the extent possible.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  

Any appropriate evaluations, studies, 
and testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.  The examiner is also asked to 
comment on the impact of the Veteran's 
disability, if any, on employment and 
activities of daily life.  

2.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
